893 So. 2d 563 (2004)
Ex parte William A. SNYDER.
(In re William A. Snyder, alias Corky Snyder
v.
State of Alabama).
1030871.
Supreme Court of Alabama.
June 25, 2004.
Randall S. Susskind and Charlotte Morrison of Equal Justice Initiative of Alabama, Montgomery; Jeb S. Fannin, Talladega; and Mark Nelson, Talladega, for petitioner.
Troy King, atty. gen., and Stephen Shows, asst. atty. gen., for respondent.
STUART, Justice.
The petition for the writ of certiorari is denied.
In denying the petition for the writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' October 31, 2003, opinion on remand from this Court. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HOUSTON, SEE, BROWN, and HARWOOD, JJ., concur.
LYONS, JOHNSTONE, and WOODALL, JJ., dissent.